Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, Wang (CN 207460443, IDS 9/9/21) teaches a wireless headset, comprising a first headset part (second headset body 2, fig 1) and a second headset part (first headset body 1, fig 1), wherein the first headset part comprises a first earplug (actual earplug 2, fig 1), a battery box wiredly connected to the first earplug (battery in Bluetooth line traffic control 5, pg 4, paragraph 6, fig 1), and a first part of a cable control box wiredly connected to the battery box (plug 7, pg. 4, paragraph 2, fig 1), wherein the first part of the cable control box comprises a first interface (plug 7, fig 1), and the battery box comprises a first battery (battery in Bluetooth line traffic control 5, pg 4, paragraph 6, fig 1); and the second headset part comprises a second earplug and a second part of the cable control box wiredly connected to the second earplug (jack 6, pg 4, paragraph 2), wherein the second part of the cable control box comprises a second interface (jack 6, fig 1); the first interface is detachably connected to the second interface (jack 6 and plug 7 are detachable, figs 1 and 2); when the first interface is electrically connected to the second interface, a data path is formed between the second earplug and the processor of the first part of the cable control box (when jack 6 and plug 7 are connected, audio data is transmitted to both earplugs 1 and 2, pg. 4, paragraph 4, fig 2), and the first interface is configured to: when being detached from the second interface and being electrically connected to a first external power supply, charge the first battery (charging battery, pg 4, paragraph 6).  
However, Wang does not teach the wireless chip in the plug 7 portion (rather it is in the Bluetooth module 5) and notably, Wang does not teach or suggest that the first battery supplies power to the second earplug (i.e. the first earplug 1 of Wang). It is not apparently obvious to modify the configuration of Wang such that the second earplug (Wang’s first earplug 1) needs power since, in Wang, this is a passive loudspeaker driver. While it could be made into a wireless module in hindsight it would not be necessarily obvious to do so because the form and function are different in Wang, nor would it have been obvious to use the first battery to charge the second earplug.
Alden (7187948) and Yamamoto (US 20180109864, IDS 9/9/21) are both considered relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/     Primary Examiner, Art Unit 2651